DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/3/2022, with respect to the allowability of claims 1-3, 5-12 and 14-22 have been fully considered and are persuasive.  The Final rejection of claims 1-3, 5-12 and 14-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-12, 14-17 and 19-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Attorney Robert S. Babayi (Registration No. 33,471) on Friday, February 25, 2022.

The application has been amended as follows: 
	In claim 1, Line 6, Please remove the bullet point “a)” and replace it with --b)--.  
	In claim 1, Line 8, Please remove the bullet point “b)” and replace it with --c)--.
	In claim 17, Line 2, following the word “wherein” and preceding the word “the” insert the word --both--.  
claim 17, Line 2, following the word “resonator” and preceding the word “includes” insert the following words –and the secondary resonator--.  
	In claim 17, Line 2, following the word “resonator”, remove the word “includes” and insert the word --include--.  
Please Cancel claim 18.
In claim 22, Line 2, following the word “includes”  please insert the following punctuation mark --:--.  
	In claim 22, Line 3, Please remove the bullet point “d)” and replace it with --a)--.  
In claim 22, Line 4, Please remove the bullet point “e)” and replace it with --b)--.
		In claim 22, Line 6, Please remove the bullet point “f)” and replace it with --c)--.
		In claim 22, Line 8, Please remove the bullet point “g)” and replace it with --d)--.
		In claim 22, Line 10, Please remove the bullet point “a)”.
		In claim 22, Line 11, Please remove the bullet point “h)”.
		In claim 22, Line 13, Please remove the bullet point “i)”.
		In claim 22, Line 15, Please remove the bullet point “j)”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, 5-12, 14-17 & 20 the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially wherein the third turn section and the linking section of the coil are formed by soldering pins that extend between the first PCB and the second PCB in combination with other limitations recited in the claimed invention.
Regarding claims 19 & 21 the prior art of record fails to teach either alone or in combination all of the limitations of claim 19, especially wherein the third turn section and the linking section of the coil 
Regarding claim 22 the prior art of record fails to teach either alone or in combination all of the limitations of claim 22, especially wherein the third turn section and the linking section of the coil are formed by soldering pins that extend between the first PCB and the second PCB in combination with other limitations recited in the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/25/2022